Citation Nr: 0109697	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  95-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased evaluation for urethral 
stricture, residual of a gunshot wound, currently rated at 40 
percent.  

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right buttock, currently rated at 20 
percent.  

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left thigh, currently rated at 10 
percent.  

4.  Entitlement to an increased evaluation for residuals of a 
postoperative scar of the abdomen, currently rated at zero 
percent.  



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.  

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, dated in October 1993 and March 1994.  That decision 
denied the veteran's claims of entitlement to increased 
rating for gunshot wound residuals.  The denials of service 
connection and ratings assigned were duly appealed.

By rating action of October 1993, it was determined that 
there had been clear and unmistakable error in a July 1978 
rating action which assigned disability evaluations for the 
veteran's gunshot wound residuals, which had each been 
assigned noncompensable evaluations.  The evaluation assigned 
for the veteran's urethral stricture was increased to 40 
percent; the evaluations for the veteran's gunshot wounds of 
the left femur and right buttock and his abdominal scar 
remained noncompensable.  By rating action of July 1995, the 
RO determined that there was clear and unmistakable error in 
the July 1978 rating action of the veteran's disabilities.  
The evaluations were increased to 10 percent for the gunshot 
wound of the left thigh from 1977; to 20 percent for the 
gunshot wound of the right buttock from 1977; the evaluations 
for the veteran's urethral stricture (40 percent) and 
abdominal scar (noncompensable) were continued.  

The veteran's claim was remanded by the Board of Veterans' 
Appeals (Board) in March 1997.  The Board's remand mandated 
the procurement of current medical records, a genito-urinary 
examination, an orthopedic examination, a neurology 
examination, and a dermatology examination.  Review of the 
record indicates that all directed development was 
accomplished, except as to the required adequate examination 
for residuals of a postoperative scar of the abdomen, as 
required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Board also mandated that the RO adjudicate the issue of 
entitlement to a total disability rating based on individual 
unemployability because it was inextricably intertwined with 
the issues then on appeal.  The veteran was awarded a total 
disability rating based on individual unemployability 
effective October 22, 1999. 

The case has again been forwarded to the Board for appellate 
review.

The issue of entitlement to an increased evaluation for 
residuals of a postoperative scar of the abdomen, currently 
rated at zero percent, is addressed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's urethral stricture is manifested by urinary 
discharge, for which the veteran wears absorbent materials, 
by nocturia, and dilatation approximately every two to three 
months.

3.  The residuals of a gunshot wound to the right buttock are 
manifested by no more than moderately severe disability to 
Muscle Group XVII.

4.  The residuals of a gunshot wound to the left thigh are 
manifested by no more than moderately severe disability to 
Muscle Group XIII.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 60 percent, 
and no more, for the veteran's urethral strictures, residuals 
of gunshot wound, have been met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.115a, 4.115b, Diagnostic Code 7518 (2000) (effective from 
October 8, 1994); 38 C.F.R. § 4.115a (1992).

2.  The schedular criteria for a 40 percent rating for 
residuals of shell fragment wounds of the right buttock, 
Muscle Group XVII, have been met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, Diagnostic 
Code 5317 (in effect prior to July 3, 1997 and as amended, 62 
Fed.Reg. 30239 et seq. (June 3, 1997) (effective July 3, 
1997) (1999).

3.  The schedular criteria for a 30 percent rating for 
residuals of shell fragment wounds of the left thigh, Muscle 
Group XIII, have been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, Diagnostic 
Code 5313 (in effect prior to July 3, 1997 and as amended, 62 
Fed.Reg. 30239 et seq. (June 3, 1997) (effective July 3, 
1997) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

Initially, the Board notes that recent legislation reiterates 
and clarifies VA's well-known duty to assist claimants in the 
development of their claims for VA benefits.  This duty to 
assist requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  This includes assistance in 
obtaining the claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Notwithstanding all of the 
above, every claimant has the responsibility to present and 
support his or her claim for VA benefits, but the Secretary 
shall give the benefit of the doubt to the claimant whenever 
there is an approximate balance of positive and negative 
evidence regarding any issue that is material to the 
determination of the matter in question.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, and 5107).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matter on appeal 
addressed in this decision have been obtained and developed 
by the agency of original jurisdiction, and that all 
reasonable efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim for an increased 
rating have been made.  In this regard, it is noted that the 
veteran has been afforded a VA medical examination, as well 
as the opportunity to present oral testimony before the 
Board, and that he has not made VA aware of any additional 
evidence that may be pertinent to his claim and is not yet of 
record.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the statement of the case, supplemental statements of the 
case, and in the Hearing Officer's decision, as he was 
provided with the applicable schedular criteria and informed 
of the reasons and bases for the RO's determinations.

Reasonable doubt exists when there is an approximate balance 
of the positive and the negative evidence that does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
The reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  See 38 C.F.R. § 3.102 (2000).

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4 (hereinafter, "the 
Schedule").  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2 (2000).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  Consideration may not be 
given to factors wholly outside the rating criteria provided 
by regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).

The veteran is seeking an increased rating for residuals of a 
gunshot wound.  These residuals include a urethral stricture, 
scars, and muscle and nerve damage to the right buttock and 
left thigh.

Urethral Stricture

Schedular Criteria

Where the law or regulation changes before conclusion of the 
appeal process, the version most favorable to the appellant 
applies, unless otherwise provided.  Karnas v. Derwinski,  1 
Vet App 308 (1991).  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for GU 
disorders.  Because the RO has considered the veteran's claim 
under both the old and the new versions of the regulations, 
the Board may proceed to evaluate the claim under both 
standards.

The current regulations provide that urethral strictures are 
rated as voiding dysfunction.  The veteran's urethral 
stricture is addressed by the schedular criteria applicable 
to the genitourinary system.  See 38 C.F.R. Part 4, § 4.115b 
(2000) (effective October 8, 1994).  Specifically, Diagnostic 
Code 7518 (Urethra, stricture of) provides for rating as 
voiding dysfunction.  In turn, 38 C.F.R. Part 4, § 4.115a 
(2000) (effective October 8, 1994) provides for a 40 percent 
evaluation where there is evidence of urine leakage, 
frequency, or obstructed voiding that requires the wearing of 
absorbent materials which must be changed two to four times a 
day.  A maximum 60 percent evaluation is warranted where 
urine leakage, frequency, or obstructed voiding requires the 
use of an appliance or the wearing of absorbent material that 
must be changed more than four times a day.

Additionally, 38 C.F.R. Part 4, § 4.115a provides for a 10 
percent evaluation where urinary frequency requires daytime 
voiding at intervals between two and three hours or awakening 
to void two times per night.  A 20 percent evaluation is 
warranted where urinary frequency requires daytime voiding at 
intervals between one and two hours or awakening to void 
three to four times per night.  A maximum 40 percent 
evaluation is warranted where urinary frequency requires 
daytime voiding at an interval of less than one hour or 
awakening to void five or more times a night.

For obstructed voiding, 38 C.F.R. Part 4, § 4.115a provides 
for a 30 percent evaluation for urinary retention requiring 
intermittent or continuous catheterization A 10 percent 
evaluation is assigned for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  1. Post void 
residuals greater than 150 cc; 2. Uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); 3. Recurrent 
urinary tract infections secondary to obstruction; 4. 
Stricture disease requiring periodic dilatation every 2 to 3 
months.  Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year is 
noncompensable.

In Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") noted that, where compensation 
is awarded or increased "pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase...shall not be earlier than the effective date of 
the Act or administrative issue."  See 38 U.S.C.A. § 
5110(g)(West 1991).  As such, the Court found that this rule 
prevents the application of a later, liberalizing law to a 
claim before the effective date of the liberalizing law.  
Therefore, the Board cannot apply the revised rating 
provisions to the period before October 8, 1994.

Before October 8, 1994, urethral strictures requiring 
dilatations with cystitis warranted a 30 percent evaluation. 
Strictures that required dilatations every 2 or 3 months 
warranted a 10 percent evaluation.  Slight to moderate healed 
strictures that required only occasional (1 to 2 times a 
year) warranted a noncompensable evaluation. 38 C.F.R. § 
4.115, Diagnostic Code 7518 (prior to October 8, 1994).

Factual Background

Medical records indicate that the gunshot wound the veteran 
received in Vietnam entered his right buttock, traveled 
internally across his lower abdomen, hit a bone in his left 
hip, and traveled down the length of his left femur.  As the 
bullet traveled across his lower abdomen, it damaged the 
veteran's urethra.  Over the years, this has resulted in 
recurrent strictures and blockages in the veteran's urethra 
by granulation tissue.

The veteran was examined by VA in June 1978.  At that time, 
the veteran had his last dilatation over a year earlier.  He 
had at that time been having occasionally a slow stream when 
urinating with hesitancy.

The veteran has submitted private medical records that 
indicate he was treated for a urinary tract infection and 
dysuria in July 1992.  

History, provided in a November 1992 VA hospitalization 
report for a cystoscopy, indicates that in the prior year he 
had begun to have increased urinary frequency, decreased flow 
of stream, and dysuria with hesitancy.  He also had erectile 
dysfunction that occurred at the same time.  Over the 
previous year, he had had multiple Foley catheters put in and 
also filiform followers because of urinary retention.  A 
retrograde urethrogram had shown a stricture at the 
membranous urethra.  The veteran was found to have a tight 
urethral stricture just distal to the veru montaum involving 
or just around the external membranous sphincter.  He also 
had a false passage in the prostatic urethra and normal 
internal sphincter and a very trabeculated bladder with 
cellules and diverticula.  A bladder stone was also noted.  
An extraction of the bladder stone was done.  A direct visual 
internal urethrotomy of the stricture was also done.  The 
veteran had a Foley catheter in place until December 1992.

In May 1993, the veteran again underwent a direct visual 
internal urethrotomy to remove a very tight stricture at the 
area of the bulbous urethra.

In August 1993, the veteran underwent a urology examination 
for compensation purposes.  He was noted to have no fistula.  
He had no constant or intermittent drainage.  He did not have 
constant use of a pad.  He was noted to have overflow 
incontinence with urinary frequency of 20 to 25 times per 
day.  He had nocturia and wet his bed.  The diagnosis was 
neurogenic bladder result of gunshot wound and impotence.

Later in August 1993, the veteran had frequency, 
incontinence, and very slow urinary stream with some supra 
pubic discomfort.  He was not in retention.  A cystoscopy was 
performed and a stricture was found proximal to the ureteral 
sphincter.  Another direct visual internal urethrotomy was 
performed and the stricture opened.

In November 1993, the veteran again complained of his 
stricture closing up.  He underwent urethroscopy, retrograde 
urethrogram, direct visual internal urethrotomy for a dense 
bulbar stricture with a pinpoint opening.  He was released 
with a Foley catheter in place.

In March 1994, the veteran was again admitted with an 
inability to urinate.  He could not be catheterized and an 
open cystostomy was performed.  He was discharged with a leg 
bag.  In April 1994, he was noted to have a clogged urostomy.

In May 1994, it was noted that the veteran had gone into 
complete urinary retention and, because of inability to pass 
a Foley catheter, he had had a suprapubic tube placed.  The 
veteran was studied with a retrograde urethrogram that showed 
a stricture in the area of the prostatic urethra and 
cystoscopy that showed that the area of stricture was just 
proximal to the external urinary sphincter.  The urethra was 
found to be almost completely closed except for a tiny hole.  
The fibrotic tissue was resected and the urethra was opened 
up.  He was discharged with a catheter and leg bag that was 
removed in June 1994.

The veteran underwent another direct visual internal 
urethrotomy and a urethral resection later in June 1994.  He 
was taught how to catheterize himself to attempt to keep the 
strictures open.

By September 1994, the veteran was again having poor voiding.  
A suprapubic catheter was placed in November and December 
1994.  In January 1995 treatment records indicate the veteran 
continued to have a catheter in place until its removal at 
the end of January.

In June 1995, the veteran testified at a hearing before the 
RO.  He reported that he was scheduled for surgery in July 
1995.  He had previously had surgery in September and 
December 1994.  The veteran reported that all of his medical 
care had taken place at VA.  He noted that they put a tube 
below his belly button and a catheter through his urine 
tract.  The tube stayed in for approximately one month and 
then they put another tube in.  He reported that he had to 
lie in bed for about six months, after which they took the 
tube out.  Then the stricture closed up again.  He reported 
that he went for dilations twice per month, every 15 to 25 
days.

He reported that he could not control his urinary system 
anymore.  He had to keep running to the bathroom every half 
hour to hour depending on how much fluid he drank.  He 
experienced blood in his urine every ten to fifteen days.  He 
had to get up three to four times per night to go to the 
bathroom.  He also experienced continuous leakage and used 
paper or a pad all of the time.  

The veteran reported that he was last employed in 1993.  He 
stated that he began missing too much time from work.  After 
one of his operations, he could no longer hold his urine.  He 
could no longer work.  The veteran reported that he had lost 
35 pounds in the previous four months.  He could only stand 
about three to four hours per day of activity.

The veteran submitted a Social Security Administration (SSA) 
decision granting him disability benefits.  It found he had 
last been gainfully employed in March 1994.  The veteran was 
found to have a severe impairment as a result of: recurrent 
proximal urethral strictures, lumbar plexopathy involving the 
left lower extremity, lumbar spondylosis with lumbar 
radiculopathy, multiple direct vision internal urethrotomies 
and cystoscopies, multiple transurethral resections of 
fibrotic tissue form the prostatic urethra, multiple open 
suprapubic tube placements to the urinary bladder, urinary 
incontinence and major depression.

In June 1995, it was noted in VA treatment records that he 
underwent monthly dilatations.  Treatment records demonstrate 
dilations at this interval through January 1997.  In January 
1997, it was noted that the veteran had slight incontinence 
and was impotent.

In May and November 1997, it was noted that the veteran was 
supposed to have dilatation every two months.  He was noted 
to be bleeding from the urethra at that time.  

The veteran was examined by VA for compensation purposes in 
June 1997.  The examiner found that the veteran had a long 
history of urethral strictures.  He had no fistulae.  He had 
drainage at night.  He wore a pad occasionally and at night.  
The diagnosis was urethral stricture with nighttime 
incontinence.

The veteran had a dilatation in May 1999.  July 1999 
treatment reports indicate the veteran had a history of 
urethral stricture but was then voiding well.

A November 1999 urology consultation report noted the veteran 
suffered from urge and stress type incontinence.  He had 
erectile dysfunction as well.

In July 2000, the veteran underwent urodynamic testing.  The 
findings were consistent with obstructive process.  There was 
no evidence of detrusor instability or stress urinary 
incontinence.  The veteran was scheduled for several follow-
up appointments but treatment records as of December 2000 
indicated none had been accomplished.

Application and Analysis

Under the rating criteria for stricture of the urethra in 
effect before October 1994, the veteran is not entitled to a 
rating greater than his current 40 percent.  Diagnostic Code 
7518 allows a maximum 30 percent disability rating when 
frequent dilatations are required with cystitis.  There has 
been no evidence submitted that the veteran has had cystitis, 
however, even if the veteran were rated pursuant to 
Diagnostic Code 7512 for chronic cystitis, a greater rating 
is only available where incontinence exists requiring 
constant wearing of an appliance.  Subsequent to the 
veteran's multiple surgeries during the period of 1993 to 
1995, the veteran did require a Foley catheter in place.  
However, while frequent, this was a temporary situation.

However, under the new rating criteria in effect after 
October 1994, upon review of the pertinent clinical evidence 
of record and the applicable schedular criteria, the Board 
finds that a 60 percent evaluation is warranted in this 
instance.

As discussed above, Diagnostic Code 7518's new criteria 
provides for rating as voiding dysfunction.  In turn, 
38 C.F.R. Part 4, § 4.115a provides for a 40 percent 
evaluation where there is evidence of urine leakage, 
frequency, or obstructed voiding that requires the wearing of 
absorbent materials which must be changed two to four times a 
day.  A maximum 60 percent evaluation is warranted where 
urine leakage, frequency, or obstructed voiding requires the 
use of an appliance or the wearing of absorbent material that 
must be changed more than four times a day.  

The veteran's voiding dysfunction is not consistent with 
greater than a 40 percent rating pursuant to these criteria.  
He does not require the use of an appliance, except 
temporarily post surgery.  In addition, no evidence has been 
submitted that he must change absorbent material more than 
four times per day.  He was unclear as to his use of 
absorbent material at his hearing in 1995.  No medical 
records indicate the use of absorbent material. 

But, the Board notes that discussion of the severity of the 
veteran's disability picture must include consideration of 
other reported symptomatology, specifically the veteran's 
nocturia and frequent dilatations and surgeries.  Admittedly, 
VA regulation prohibits pyramiding or evaluation of the same 
disability under various diagnoses, see 38 C.F.R. § 4.14, 
but, the veteran's disability picture cannot be fully 
evaluated without consideration of this additional 
symptomatology.

As discussed above, 38 C.F.R. Part 4, § 4.115a, provides for 
a 20 percent evaluation where urinary frequency requires 
daytime voiding at intervals between one and two hours, or; 
awakening to void three to four times per night.  For 
obstructed voiding, a 30 percent evaluation is proper where 
urinary retention requires intermittent or continuous 
catheterization.  In this respect, the Board notes that the 
record clearly indicates that the veteran has nocturia, which 
he estimated occurred three to four times a night.  In 
practical effect then, given these clinical findings, the 
Board finds evidence to support 20 percent and 30 percent 
evaluations for the veteran's urinary frequency and 
obstructed voiding.

As such, upon review of the veteran's symptomatology as a 
whole due to his urethral strictures, including voiding 
dysfunction, urinary frequency, and urinary tract infections, 
the Board finds that the veteran's disability picture more 
nearly approximates the schedular criteria required for a 60 
percent evaluation under voiding dysfunction than that 
required for a 40 percent evaluation.  See 38 C.F.R. § 4.7; 
see also 38 U.S.C.A. § 5107(b) (West 1991).


Residuals of Gunshot Wound (GSW) 
Involving the Right Buttock and Left Thigh

The track of the veteran's gunshot wound affects the right 
buttock and left thigh.  Because the evidence and law 
relevant to both injuries is largely the same, the Board will 
consider them together.

Schedular Criteria

The Board notes that during the pendency of the appeal, the 
rating criteria for muscle injuries were revised.  See 
Karnas, 1 Vet App 308.

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves.  See 
38 C.F.R. § 4.72 (in effect prior to July 3, 1997).

Current VA regulations provide that for VA ratings purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
See 38 C.F.R. § 4.56(c) (2000).

The Ratings Schedule provides that moderate muscle injury 
disability results when there is evidence of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; and when there are 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56 (effective before and after July 3, 
1997).

A moderately-severe muscle injury is manifested by a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring, with objective findings of relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups, indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side; and when tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  Id.

Severe disability of muscles is manifested by objective 
evidence of extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile with possible X-ray 
evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  Id.  There 
would also be evidence of soft or flabby muscles in the wound 
area, and there would be no swelling or hardening in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements would show 
positive evidence of severe impairment of function, and 
electrical tests would demonstrate diminished excitability to 
faradic current compared with the sound side but no reaction 
of degeneration.  Visible or measured atrophy may or may not 
be present, and adaptive contraction of an opposing group of 
muscles would indicate severity.  Adhesion of the scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae 
with epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle indicates severe muscle injury.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence of severe 
disability.  Id.

In addition to the above, it is noted that the Court has 
emphasized the importance of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 in cases in which higher ratings for 
service-connected disabilities of the musculoskeletal system 
are sought by a claimant, by holding that a diagnostic code 
that addresses limitation of motion does not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14, which prohibits 
the evaluation of the same disability under various 
diagnoses, does not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  In DeLuca, the Court also emphasized, 
in determining the rating warranted for a service-connected 
musculoskeletal disability, the need to consider whether the 
joint exhibits additional symptomatology such as weakened 
movement, excess fatigability, or incoordination, measured in 
degrees of range-of-motion loss, as required by 38 C.F.R. 
§ 4.45.  DeLuca, at 207.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.

Factual Background

The veteran underwent a VA bones, fractures, and bone disease 
examination in August 1993.  The examiner noted that the 
veteran's gunshot wound went through his right buttock, 
damaged his urethra and traveled along the length of the left 
femur to above the knee where the bullet was removed.  The 
veteran had stricture, had impotence, and had back pain.  The 
bullet cut the nerves on the inner side of his left leg 
resulting in paresthesia.

On objective examination the entrance scar on the right 
buttock, about one inch log was noted.  The trajectory was 
through the pelvis, anterior abdomen and then along the left 
femur where it exited.  The exit scar was about 9 1/2 inches 
long along the length of the left femur on the medial side of 
the leg.  This was noted to have resulted in impotence, 
urethral stricture, neurogenic bladder and damage to the 
nerves of the left upper leg with resulting loss of sensation 
in the upper leg.

There was no significant swelling.  The only deformities 
present were the scars.  There were no angulations, no false 
motion, no shortening of the legs.  The examiner noted his 
diagnoses as gunshot wound, right buttock, abdomen, urethra, 
nerves of the penis, and nerves of the skin of the left leg 
on the medial side of his upper left leg.  He had three to 
four surgeries because of the urethral problem and now had a 
neurogenic bladder and impotence. 

In December 1993, the veteran underwent a VA neurological 
examination.  The veteran noted that he felt pain, numbness, 
and weakness in his left leg intermittently that had become 
more prominent recently.  He occasionally had pain radiating 
from his back into his left hip and numbness in his left 
great toe.  He stated that after the injury, he was paralyzed 
transiently in his left leg, but he recuperated from that 
completely with physical therapy after about nine months.

The examiner noted the veteran had good strength in all 
muscle groups, upper and lower extremities with no atrophy 
other than local atrophy in the inner aspect of his right 
thigh where he had the gunshot wound.  Sensory examination 
other than the area in the inner aspect of the thigh where 
the veteran had local trauma was normal.  There were also 
some diminished areas of sensation of the left great toe.  
Examination of the back revealed no tenderness in the lumbar 
region.  The veteran's gait revealed some mild circumduction 
his left leg.  He was able to walk on his heels, toes, and 
perform tandem.

The examiner opined that the veteran had subjective 
complaints of his left leg and he had a history of some sort 
of a lumbar plexopathy involving the left lower extremity, 
however, there were no signs of any residual difficulty from 
that problem.  The veteran might have a mild lumbar 
spondylosis with mild lumbar radiculopathy secondary to that 
causing numbness of his left great toe.  The examiner could 
not find any significant residual disability from the 1968 
gunshot wound neurologically but rather due to the more 
recent lumbar radiculopathy that was unrelated.

The veteran testified in June 1995 that he sometimes could 
not use his right leg because he sometimes could not feel it.  
He had a tendency to fall.  He stated that if he bent over 
too much, blood would start running out.  Something inside 
was breaking up constantly.  He reported that one of the 
doctors told him that the more you touch scar tissue, the 
more blood comes out, and the more it breaks, the more 
problems you have.  He reported that the doctors claimed he 
had a big giant scar tissue inside that the doctors wanted to 
remove, but they did not know what was going to happen if 
they did take the scar tissue off.  The veteran reported that 
the scar on his left leg had sharp needle pains when it was 
touched.  He had no feeling whatsoever in the leg.  It stung 
a lot.  When it was touched, it burned.  He reported that the 
problems of pain in his right and left leg came on at the 
same time, as if they were signaling on and off.

In April 1996, the veteran sought treatment for pain in his 
right buttock radiating down his right leg.  He had had it 
intermittently for two to three months.  The pain lasted 
about eight hours then resolved.  The pain started about the 
time he was having surgical procedures on his abdomen and 
urethra.  The pain varied with movement.  It was related to 
movement of the leg and increased with coughing and sneezing.  
No diagnosis was made.  Treatment records do not indicate 
follow-up complaints or treatment.

The veteran was again examined by VA in May 1997.  The 
examiner reported the veteran's complaints were of primarily 
positional problems of his right hip on sitting.  He had pain 
on attempting to ambulate any distances.  He was only 
comfortable while lying down.  He had pain in his right 
gluteal area and occasionally in the left anteromedial aspect 
of the left thigh.  He said his sister had to help him dress.

Physical examination of the muscles revealed that there was 
no atrophy of the gluteal or thigh muscles noted.  The 
veteran refused to attempt certain motions and strength 
testing due to fear of pain in the abdominal area.  The 
veteran said he did not do any exercises.  He said he did on 
one occasion and it caused him multiple problems in the 
abdomen.  There was no asymmetry of musculature.  The right 
gluteal muscle was perforated and the quadriceps mechanism in 
the left leg was operated upon but there was no tissue loss.  
There were no adhesions or tendon damage to the musculature.  
The right ischium was damaged by the wound but had healed.  
The veteran's strength could not be tested due to pain that 
was marked when he tried any attempts at muscle tightening or 
muscle motion with resistance.  The pain was in the abdomen, 
not in the extremity or muscle.  There was no evidence of 
muscle herniation.

The examiner's diagnosis was multiple pains in the right and 
left legs secondary to bullet wound, minimal muscle 
disability, disability primarily secondarily to abdominal 
pain.  

The veteran also stated that he was having pain in his hips 
and knees.  His objective findings showed no fluid in the 
knee joints.  There was no instability of the knees.  He 
complained on motion and refused to actively put his hips or 
knees through a range of motion because of the pain in his 
abdomen.  He also had restriction of motion because of pain 
in the thighs.

The veteran's physical examination revealed no swelling of 
the knees or deformity.  His joints range of motion right and 
left hips showed 130 degrees or flexion, zero degrees 
extension, right and left knee showed 129 degrees of flexion 
and zero degrees extension.  The veteran was able to abduct 
his hips 30 degrees right and left and abduct [sic] his hips 
15 degrees right and left.

The examiner's diagnosis was joint pain in the knees and 
hips, secondary to lack of exercise and sedentary positioning 
with pain in his abdomen causing him to be markedly resistant 
to any active program of exercise or motion. 

The examiner noted that the hip also revealed marked 
restriction in range of motion in the rotatory circular 
manner of the femoral head within the acetabulum.  There was 
approximately a 50 percent range of motion of both hips from 
the norm.  The diagnosis was post fracture right pelvis, post 
surgery left thigh with restricted hip motion because of 
both.

The veteran had two scars.  The veteran's left thigh scar was 
on the anteromedial aspect of the thigh and the veteran's 
right buttock scar was in the buttock area, mid portion.  The 
scar on his left thigh was 12 inches in length and 1 inch in 
width.  The scar on his right buttock was 1 inch in diameter 
and was round in configuration.  There was no keloid 
formation, adherence, or herniation.  There was no 
inflammation, swelling, depression, vascular supply deficit 
or ulceration of the scars.  There was no tenderness to 
palpation of the scars.  The scars did not effect the 
limitation of motion that was found on examination.

The veteran did exhibit functional impairment.  The 
functional impairment, while it was partially associated with 
the peripheral extremity damage, appeared to be more centered 
about his lower abdominal discomfort and problems.

The examiner noted that the veteran's subjective complaints 
were voluminous and insistent as far as the severity was 
concerned.  However, the lack of muscle atrophy was very 
disturbing when the complaints of inability to do any 
activity were expressed.  The problem of flare-ups of pain in 
the orthopedic examined area did not appear to be present 
because the veteran described pain as constant, unrelenting 
and not subject to flare-ups.  The veteran had a relatively 
good muscle configuration and muscle mass when compared to 
his complaints that lead the examiner to believe that he 
would have had marked atrophy, which was not present.

The examiner concluded that he was unable to offer any 
further enlightenment insofar as the veteran's condition was 
concerned.

In September 1997, the veteran was treated by the multi-
disciplinary wound care clinic.  The veteran was noted to 
have a 4 mm by 4 mm area within a well healed thigh wound 
where he got wire or sutures out periodically.  A staple was 
surgically removed.

Application and Analysis

The residuals of the gunshot wound to the right buttock have 
been evaluated by the RO for damage to Muscle Group XVII. 
38 C.F.R. § 4.73, Diagnostic Code 5317 (2000).  These muscles 
affect extension the hip (1); abduction of the thigh; 
elevation of opposite side of pelvis (2,); tension of fascia 
lata and iliotibial (Maissiat's) band, acting with XIV (6) in 
postural support of body steadying pelvis upon head of femur 
and condyles of femur on tibia (1).  Pelvic girdle group 2: 
(1) gluteus maximus; (2) gluteus medius; (3) gluteus minimus.  
Severe disability of the muscles warrants a 50 percent 
rating.  Moderately severe disability of the muscles warrants 
a 40 percent rating.  Moderate disability of the muscles 
warrants 20 percent rating.  38 C.F.R. § 4.73, Diagnostic 
Code 5317 (2000).

Under 38 C.F.R. § 4.73, Code 5314, for rating injury to 
Muscle Group XIII, it is noted the muscles function to 
provide extension of hip and flexion of knee; outward and 
inward rotation of the flexed knee; acting with rectus 
femoris and sartorius synchronizing simultaneous flexion of 
hip and knee and extension of hip and knee by belt-over-
pulley action at knee joint.  These posterior thigh group 
muscles are the hamstring complex of 2-joint muscles, the 
biceps femoris; semimembranosus; and semitendinosus.  A 
moderate disability warrants a 10 percent rating, a 
moderately severe disability warrants a 30 percent rating, 
and a severe disability warrants a 40 percent rating.  

The veteran is currently assigned a 20 percent disability 
rating for moderate disability of the muscles in Group XVII 
and a 10 percent disability rating for moderate disability of 
the muscles in Group XIII.  The Board finds that the 
veteran's injuries are consistent with moderately severe 
disability under both the old and the new regulations.  The 
service medical records indicate the veteran was the victim 
of a through and through deep penetrating wound by a small 
high velocity missile that went through the right buttock and 
traveled down the left femur - consistent with moderately-
severe muscle injury.  The missile was not of short track as 
is the criteria for moderate disability.  The medical 
evidence demonstrates injury to more than one muscle group - 
again meeting the criteria for a moderately severe muscle 
disability.  The VA examiner in May 1997 noted no atrophy of 
the muscles and diagnosed minimal muscle disability.  
However, he noted substantial functional impairment that the 
Board finds is a residual of the veteran's wound.  The 
veteran notably had pain when walking and sitting, and was 
only comfortable while lying down.

This functional impairment is consistent with the cardinal 
signs and symptoms of muscle disability found in 38 C.F.R. 
§ 4.56(c).  As discussed above, the veteran's hips have been 
noted to have a 50 percent reduction in normal ranges of 
motion and strength.  There were no indications of loss of 
deep fascia or muscle substance.  But, the veteran has 
introduced credible testimony to the effect that his the 
wounds are currently painful and weak, secondary to his 
service-connected GSW, and that, because of said impairment, 
he was unable to keep up with work requirements.  Further, a 
VA examiner has said that the veteran has additional 
functional impairment, essentially because of the above-
mentioned cardinal signs and symptoms of muscle disability.  
Therefore, the Board finds, resolving all reasonable doubt in 
favor of the veteran, that it is shown that the service-
connected residuals of GSW involving Muscle Group XVII and 
Muscle Group XIII are productive of moderately-severe 
impairment.

The Board finds that the criteria for severe disability of 
Muscle Group XVII or Muscle Group XIII are not met.  There is 
no competent evidence of history or complaint consistent with 
the old or new criteria for severe muscle disability as 
outlined above.  In addition, there is no evidence submitted 
that demonstrates any of the objective criteria of severe 
muscle disability required by 38 C.F.R. § 4.56 (d)(4)(iii) 
under the old or new criteria.

In view of the above, the Board concludes that the schedular 
criteria for entitlement to a 40 percent disability 
evaluation for residuals of GSW involving Muscle Group XVII 
and a 30 percent disability evaluation for residuals of GSW 
involving Muscle Group XIII are met.

Finally, the Board notes that it appears that the RO has yet 
to consider the question of a possible referral of the above 
matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  The 
cited regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board is of the 
opinion that a referral for extra-schedular consideration of 
the matter on appeal is not warranted in the present case due 
to the current favorable disposition of the veteran's appeal 
and the lack of a reasonable basis for further action on this 
matter.

ORDER

A 60 percent disability rating is granted for the veteran's 
residuals of gunshot wound with urethral stricture, subject 
to the applicable provisions pertinent to the disbursement of 
monetary funds. 

A 40 percent disability evaluation for the service-connected 
residuals of GSW involving Muscle Group XVII is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.

A 30 percent disability evaluation for the service-connected 
residuals of GSW involving Muscle Group XIII is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.


REMAND

Entitlement to an Increased Evaluation for Residuals 
of a Postoperative Scar of the Abdomen, Currently Rated at 
Zero Percent.

Review of the veteran's claims folder reveals that no comment 
has been made by medical examiners regarding the veteran's 
service-connected scar on his abdomen.  The orthopedic 
examiner in May 1997 commented that the veteran had a great 
deal of functional impairment and pain that appeared to 
originate in the veteran's abdomen, however, he did not 
address whether this abdominal pain and impairment was the 
result of the service-connected gunshot wound.  The VA has a 
duty to assist the appellant in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining an 
adequate VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with all due process requirements and the 
VCAA, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for the disability at issue.  
When the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records that have 
not already been obtained.

2.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
examination to address the status of the 
service-connected scar on the veteran's 
abdomen.  The examiner should address 
whether the veteran's scar produces 
functional impairment noted in the May 
1997 VA examination is related to the 
abdominal scar.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations, Fast Letters, 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

